Citation Nr: 0833963	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  01-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent after 
August 22, 2001, and in excess of 40 percent after August 1, 
2003, for thrombophlebitis of the left lower extremity.

2.  Entitlement to a rating in excess of 30 percent for 
thrombophlebitis and varicose veins of the right lower 
extremity.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), to include temporary TDIU 
for the period from March 4, 2004, to June 1, 2005.

4.  Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  He had verified periods of 
active duty for training (ADT) from July 28, 1975, to August 
8, 1975, and from July 18, 1976, to July 24, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in August 2000, December 
2001, March 2003 from``` the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It is significant to note that an October 2001 decision the 
Board, among other things, denied entitlement to a rating in 
excess of 30 percent for thrombophlebitis of the right lower 
extremity, granted entitlement to an increased 60 percent 
rating for thrombophlebitis of the left lower extremity, and 
granted entitlement to a period of temporary TDIU from 
October 30, 2000, to August 22, 2001.  The Board, in essence, 
retained jurisdiction over the issue of entitlement to an 
evaluation of the thrombophlebitis of the left lower 
extremity disability after August 22, 2001, and remanded the 
matter for additional development.  In subsequent rating 
decisions the RO established a 60 percent rating for 
thrombophlebitis of the left lower extremity effective from 
October 30, 2000, and a reduced 40 percent rating effective 
from August 1, 2003.  

In a March 2005 rating decision the RO denied entitlement to 
a rating in excess of 30 percent for thrombophlebitis and 
varicose veins of the right lower extremity and denied 
entitlement to TDIU.  The veteran subsequently perfected his 
appeal as to these matters.  In correspondence received in 
November 2006 he revised his TDIU claim to include a request 
for entitlement to temporary TDIU from March 4, 2004, to June 
1, 2005.  In May 2007, the Board remanded the case for 
additional development.

The Board notes that the May 2007 remand included 
instructions that the veteran be provided appropriate notice 
concerning his claim for entitlement to a clothing allowance 
and provided a statement of the case addressing this issue.  
A review of the record indicates no specific notice was sent 
to the veteran and that the issue was addressed in a 
supplemental statement of the case rather that a statement of 
the case.  This issue has not been perfected for appellate 
review; however, the veteran was not provided proper notice 
nor was he issued a statement of the case informing him that 
additional action was required to perfect the appeal.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this 
issue is again remanded for the required action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  A review of the record shows the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his 
increased rating and TDUI claims in March 2001, May 2002, 
October 2002, December 2003, June 2004, and June 2007.  

The Court subsequently held that that for an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim the medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is required in this case specifically 
addressing what information and evidence not of record is 
needed to substantiate the claims for an increased rating.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the record shows the veteran refused a 
scheduled VA examination in February 2008, but that he 
reported he was unable to attend because he was paraplegic, 
bedridden, and residing in an assisting living facility.  
Records also show the veteran was hospitalized at a VA 
facility for an extended period of time in approximately 
March 2004, and was transferred to the Aspinwall VA Medical 
Center for inpatient rehabilitation.  Complete reports 
associated with that treatment and any subsequent VA or 
private medical care have not been requested or obtained.  In 
a statement received in November 2006, the veteran reported 
VA hospitalization from March 2004 to June 2005.  Recent 
correspondence to the veteran is being sent to an address of 
an assisted-care facility in Pennsylvania. 

The Board finds the veteran has demonstrated good cause for 
his failure to report for the requested examination and that 
further efforts are required to either provide him a VA 
examination or to obtain an adequate opinion based upon a 
review of medical records and consultations with his present 
primary care providers.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
increased rating claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2007).  The Court has also held that VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
relevant evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a 
specific VCAA notice as to his claim 
for entitlement to a clothing 
allowance.  Thereafter, he should be 
provided a statement of the case as to 
this issue and apprised that to perfect 
this claim for Board review,  he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

2.  The veteran should also be provided 
a VCAA notice specifically addressing 
what information and evidence not of 
record is needed to substantiate his 
claim for increased and total ratings 
in accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This should include 
notification (1) that to substantiate 
his claims he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on his 
employment and daily life, (3) that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis 
for an earlier effective date.  

3.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for his service-
connected disabilities since March 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow them the opportunity 
to obtain and submit those records for 
VA review.

4.  Thereafter, the veteran should be 
contacted to determine if he may be 
scheduled for an appropriate VA 
examination for opinions as to the 
current extent and severity of his 
service-connected thrombophlebitis of 
the lower extremities.  If it is 
determined that the veteran is unable 
to attend a VA medical examination, 
then the AMC/RO should attempt to 
schedule a fee-basis VA medical 
examination at a more suitable location 
by a physician.  The physician is to be 
provided with the rating criteria under 
38 C.F.R. § 4.104, Diagnostic Code 
7121.  The examiner should address 
whether the disorders are manifested by 
massive board-like edema with constant 
pain at rest; persistent edema or 
subcutaneous induration, stasis 
pigmentation, or eczema, and persistent 
ulceration; or persistent edema and 
stasis pigmentation or eczema with or 
without intermittent ulceration.  An 
opinion should also be provided 
addressing the effect of the service-
connected thrombophlebitis of the lower 
extremities alone, upon his employment 
and daily life.  Particular emphasis 
should be placed upon any manifest 
limitation of activity alleged by the 
veteran.

If, however, the veteran is unable or 
fails to report for a scheduled VA 
examination without good cause the 
requested opinion should be provided, to 
the extent possible, based upon a review 
of the claims file and consultations with 
his present primary care providers.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




